OPINION
By THE COURT.
In this appeal upon questions of law from the findings in a declaratory judgment of the Court of Common Pleas of Hamilton County, the parties to such appeal have limited the question to be presented to only one declaration of such Court in its judgment, to-wit:
“2. The Hamilton County District Board of Health has the right, power and duty to enact reasonable rules and regulations to provide for licensing and registration of plumbers;”
The appellants also propose that if the finding of this Court concurs with that of the Court of Common Pleas, then there should be a finding that reasonable standards should be set up by which the eligibility for license as a plumber might be ascertained by those seeking such a license, with standards for examination.
This Court agrees with the conclusion of the Court of Common Pleas that: — “The Hamilton County Board of Health exceeded its authority when it created and delegated to the Board of Examiners of Plumbers powers and duties restricted to the Board of Health and the actions of the Board of Examiners are a nullity.” This is admitted by the appellees.
*571It also appears that although the defendant has set up standards of eligibility for examination, it has set no standards upon which an examination may be predicated. Reference to the findings of the trial court indicate that it found such failure to be unwarranted, and that such standards are required in order that the defendant may conform to the limits of its powers.
This Court adopts the conclusions and reasoning of the trial Court and the judgment is affirmed, with the modification in favor of the requirement for the establishment of reasonable standards for examination for plumbers.